DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-9 and 11-37 are pending.
Claims 32-37 are withdrawn from consideration.


Response to Amendment
The amendment, filed 24 March 2022, is fully responsive.

Applicant’s amendments to the claims 1, 4, 9, 18-20 and 30-31 have overcome each and every objections previously set forth. The objections of the claims 1, 4, 9, 18-20 and 30-31 have been withdrawn.


Response to Arguments
Applicant’s arguments (see Amendment section IV, pages 13-15) with respect to the 102(a)(1) rejection of the independent claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

On page 15, second full paragraph of the Amendment, it is concluded that the “rejection of claims 2-8 should be withdrawn at least based on their dependence from allowable independent claim 1 as well as based on the additional elements they recite distinguishing them over the cited references when taken alone or in any combination.” 
Examiner submits that claim 1 is rejected, and therefore dependent claims 2-8 are rejected. Further, the cited references teach the additional elements of the claims 2-8 (see Claim Rejections - 35 USC § 103 section below).

Regarding independent claims 9 and 19, Applicant’s arguments (see Amendment section V.A, page 16) with respect to the 103 rejections of the independent claims 9 and 19 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Applicant further remarks that “independent claims 9, 19, 20, 30, and 31 are amended herewith to recite or previously recited features at least similar to those addressed above in relation to claim 1.
Examiner submits that while claims 9 and 19 are amended to recite features at least similar to those in relation to claim 1 (“wherein the at least two segments are configured to be evaluated according to a set of rules to determine whether the at least two segments as grouped together are compatible” as recited in claim 1), claims 20, 30 and 31 are not. In other words, claims 20, 30 and 31 are not amended to recite and have not previously recited features at least similar to “wherein the at least two segments are configured to be evaluated according to a set of rules to determine whether the at least two segments as grouped together are compatible”. 
Accordingly, the 103 rejections of the claims 20, 30 and 31 over Meruva, in view of Brun, are maintained (see Claim Rejections - 35 USC § 103 section below).

On page 16, second full paragraph of the Amendment, Applicant argues that claims “Claims 12-14, 16-18, and 21-29 depend from one of independent claims 9, 19, or 20 and thus are patentable over the cited references at the least based upon their respective dependencies.”
Examiner submits that claims 9 and 19-20 are rejected, and therefore the related dependent claims 12-14, 16-18, and 21-29 are rejected.

Regarding claim 11 (see Amendment section V.C, page 16), Applicant concludes that the “rejection of claim 11 should be withdrawn at least based on its dependence from allowable independent claim 9 based at least upon the amendments made herewith and above arguments, as well as based upon the additional elements recited by the claim distinguishing it over the cited references when taken alone or in any combination.” 
Examiner submits that claim 9 is rejected, and therefore the claim 11 is rejected based on its dependence from claim 9. Further, the cited references teach the additional elements of the claim 11 (see Claim Rejections - 35 USC § 103 section below).

Regarding claim 15 (see Amendment section V.C, page 17), Applicant concludes that the “rejection of claim 15 should be withdrawn at least based on its dependence from allowable independent claim 9 based at least upon the amendments made herewith and above arguments, as well as based upon the additional elements recited by the claim distinguishing it over the cited references when taken alone or in any combination.”
Examiner submits that claim 9 is rejected, and therefore the claim 15 is rejected based on its dependence from claim 9. Further, the cited references teach the additional elements of the claim 15 (see Claim Rejections - 35 USC § 103 section below).


Claim Objections
Claim 1 is objected to because of the following informalities: “the output” in line 22 should read “the generated output”, in order to differentiate “the output” from “an output” in line 12. Appropriate correction is required.

Claim 4 is objected to because of the following informalities: “the output” in line 2 should read “the generated output”. Appropriate correction is required.

Claim 9 is objected to because of the following informalities: 
“a room within an area” in line 3 should read “the room within the area”
“the two or more of the selected segments” in line 10 should read “the selected segments”
“the at least one slave segment” in lines 15-16 should read “the slave segment”
Appropriate corrections are required.

Claim 18 is objected to because of the following informalities: “the at least one slave segment” in line 2 should read “the slave segment”. Appropriate correction is required.

Claim 19 is objected to because of the following informalities: 
“wherein, wherein” in line 8 should read “wherein”
“at least one slave segment” in line 16 should read “the slave segment”
“at least one slave segment” in line 18 should read “the slave segment”
Appropriate corrections are required.

Claim 30 is objected to because of the following informalities: “each of first and second segments” in line 6-7 should reads “each of the first and second segments”. Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Meruva et al. (US 2019/0236039 A1), hereinafter ‘Meruva’, in view of Brun et al. (US 2016/0320760 A1), hereinafter ‘Brun’, further in view of GUPTA et al. (US 2016/0092795 A1), hereinafter ‘Gupta’.

Regarding claim 1, Meruva teaches:
A system for reconfiguring rooms within an area in building automation comprising: (Meruva: Abstract “An automatic master slave system and approach for coordinated control of a parameter, for example, a heating, ventilation and air conditioning condition, in an area of multiple spaces controlled by room controllers.  Changing a layout of a zone/area in a building such as moving, adding or removing a door, increasing or splitting size of a room through movable walls, or by permanently removing partitions, changing offices to a conference room or vice versa, may occur.  A size of a room may be altered within minutes, according to customer demand.  For instance, rooms may be converted into a single room by removing partitions.  The controllers that were controlling temperatures of the rooms independently earlier, may convert automatically into a master-slave configuration and now work together to control a larger room.  If the large room is split into multiple rooms, the controllers may automatically revert to their previous configuration.”)
a plurality of environmental control equipment, each equipment being associated with a segment in a corresponding area to be reconfigured; (Meruva: [0024] “In the solution, every controller application instance may be responsible to control the temperature of a zone in the building, when many zones make up a room.”; [0033], figure 3 “FIG. 3 is a diagram of fan coil unit controller 21 that may illustrate a controller application principle.  An IO zone 22 may have an input point 23 for room temperature and an input point 24 for a setpoint.”; [0035] “A heating valve signal may be provided at symbol 32 from master logic module 25 to an output point 34 via symbol 33 in IO zone 22.  A fan signal may be provided at symbol 35 from module 25 to a symbol 36 that consumes the signal for IO logic module 37.  A re-heater signal may be provided at symbol 38 from module 25 to a symbol 39 that consumes the signal for IO logic module 37.  From logic module 37, the fan signal may be consumed by symbol 41 at output point 42.  Also from module 37, the re-heater signal may be consumed by symbol 43 at output point 44.”) [The heating valves, fans, and re-heaters read on “a plurality of environmental control equipment”, and a specific heating valve, fan, and re-heater of a zone or an IO zone reads on “each equipment being associated with a segment in an area”.]
one or more controllers for monitoring and controlling environmental control equipment, each controller hosting one or more of a plurality of segments, (Meruva: [0024] “In the solution, every controller application instance may be responsible to control the temperature of a zone in the building, when many zones make up a room.”; [0031], figure 1 “FIG. 1 is a diagram of a conference room 11 and a conference room 12.  Rooms 11 and 12 may have a movable partition 17 separating them.  Room 11 may be temperature controlled by FCU controllers 13 and 14.  Controller 13 may be a master controller and controller 14 may be a slave controller.  The temperature of room 12 may be controlled by FCU controllers 15 and 16.  Controller 15 may be a master controller and controller 16 may be a slave controller.”) [The fan control unit (FCU) controllers read on “one or more controllers”, and each FCU controller controlling corresponding zone reads on “hosting one or more of a plurality of segments”.]
wherein each segment of the plurality of segments comprises a segment input object, a segment setting object and a segment output object, and at least some of the plurality of segments include a segment control object executing a control program to control the environmental control equipment, (Meruva: Figure 3) [The Input Point room temp 23 reads on “a segment input object”, the Input Point set point 24 reads on “a segment setting object”, any one of the Output Points 34, 42 or 44 reads on a segment output object, and the Master Logic for the IO zone reads on “a segment control object”.] (Meruva: [0018] “The present system and approach may incorporate one or more processors, computers, controllers, user interfaces, wireless and/or wire connections, and/or the like, in an implementation described and/or shown herein.”; [0027] “After the learning phase, the master and slave may start exchanging information based on a change of value or defined periodicity, and execute its application logic.”) [The application logic being executed reads on “executing a control program”.]
the segment input object providing an input to the segment control object, (Meruva: [0034], figure 3 “A room temperature signal may be provided from input point 23 as an input indicated by symbol 27 providing the signal, and symbol 29 as consuming the room temperature signal at a master logic module 25 in a master zone 26.)
the segment control object providing an input to the segment output object and the segment output object providing an output to control the environmental control equipment; (Meruva: [0035] “A heating valve signal may be provided at symbol 32 from master logic module 25 to an output point 34 via symbol 33 in IO zone 22.”; [0039] “Control loop 73 may have a fan override mechanism 77.  From loop 73 may be an output point (heating valve) 78 connected to an analog out (characteristic) terminal 83, an output point (cooling valve) 79 connected to an analog out (characteristic) terminal 84, a multi stage output point (fan) 81 to a relay (fan stage 1) terminal 85 and a relay (fan stage 2) terminal 86, and an output point (re-heater) terminal 87.”) [Any of the analog outputs at terminals 83-84, and the relay outputs at  85-87, as illustrated in figure 4, reads on “providing an output to control an environmental control equipment”.]
further wherein the at least two segments are configured to work together in a master-slave configuration, (Meruva: [0030] “In still another approach, a plant instance of a controller may detect changes in the zone through sensors connected to it.  For example, a slave may detect that a room partition has been removed based on a switch sensor, and recognize that it should be acting as a slave from now on registering itself with the master.  When the room partition is closed, it may detect again a switch contact position and de-register from the master to work as an independent master.  As a control application may detect and make necessary changes automatically, and a field technician or building operator does not necessarily have to make any explicit configuration.”; [0066] “An approach for master-slave configuring may incorporate combining two or more spaces, each space having at least one controller, into one or more resulting spaces, selecting one controller of each resulting space as a master, and connecting remaining one or more controllers of each resulting space as slaves to the master.  The combining the two or more spaces into the one or more resulting spaces may be detected by a sensor.  A signal from the sensor detecting the combining the two or more spaces may go to an interface circuit connected to controllers of a resulting space to automatically implement selecting a controller of each resulting space as a master and configuring remaining one or more controllers of each resulting space as slaves of the master.”) [The two spaces, which is converted to the one resulting space reads on “the at least two segments”, and the one controller being selected as the master and the other controller as the slave reads on “to work together in a master-slave configuration”.]
wherein: a master segment input object combines physical inputs from the master and slave segments to provide a single input to a master segment control object, and the master segment control object executes the control program to generate an output and provides the output to a master segment output object for distribution to the slave segment to enable synchronized control of environmental control equipment in the master and slave segments. (Meruva: [0028], figure 3 “For example, there may be an average value of room temperature received from different temperature sensors.”; [0036], figure 4 “FIG. 4 is a diagram of fan coil unit controllers 51 and 52 that may illustrate a master-slave principle.  Controller 51 may have an IO zone 53 and a master zone 54.  Controller 52 may have an IO zone 55 and a master zone 56.  A room temperature input point 57 may have a room temperature signal provided as indicated by symbol 59 providing the signal, and symbol 62 as consuming the room temperature signal that goes through an AVERAGE algorithm 64 and a zone room temperature virtual point 65 (for a supervisor), and as a local room temperature to a cool-heat logic module 66.”; [0040], figure 4 “Controller 52 may have an IO zone 55 and a master zone 56.  A room temperature input point 97 may have a room temperature signal provided as indicated by symbol 98 providing the signal, and symbol 102 as consuming the room temperature signal that goes through an AVERAGE algorithm 104 and a zone room temperature virtual point 105 (for a supervisor), and as a local room temperature to a cool-heat logic module 106.”) [The temperature sensors that provide temp inputs read on “physical inputs”. See room temp inputs from different zones being combined and being provided as “a single input” by averaging, as illustrated in figures 3-4.] (Meruva: Abstract, figures 3-4 “An automatic master slave system and approach for coordinated control of a parameter, for example, a heating, ventilation and air conditioning condition, in an area of multiple spaces controlled by room controllers.”) [The coordinated control of the area reads on “synchronized control” of “environmental control equipment in the master and slave segments”, as illustrated in figures 3-4. The output of the Master Logic for heating valve, fan or re-heater, as illustrated in figure 3, reads on “an output”.]

Meruva does not explicitly teach: a user interface configured to receive an input from a user selecting at least two segments to create a room, wherein the at least two segments are configured to be evaluated according to a set of rules to determine whether the at least two segments as grouped together are compatible.
Brun teaches:
a user interface configured to receive an input from a user selecting at least two segments to create a room. (Brun: [0009] “In one embodiment, the interface comprises a user interface and wherein the input comprises a user dragging graphics of the segments to graphics of the rooms or the user assigning the room identifier to the segments.”; [0017] “In one embodiment, the interface comprises a management station configured to reassign the linking of one of the segments to another of the rooms, and wherein the one or more controllers are configured to operate with the room and segment objects with the reassigned linking and without downloading a control program from the management station to the one or more controllers.”; [0089] “In an online embodiment, the user may change linking using the user interface 34 of the controller 26.  While a workstation is generally used to make modifications and/or changes to one or more of the various components of the building automation system, a field panel may also be operative to enable modifications and/or changes.  Since only limited input in the form of changing a room identifier may be needed, limited user interfaces may be used to make the change.  For example, the user selects a room segment and enters a room identifier.  As another example, the user selects a room and selects one or more segments, causing the processor to link the segments 20 with the room 22.  In yet another example, the user drags a graphic of a segment 20 to a room 22, or vice versa.”) [The user dragging the graphics of the segments or selecting segments for the room reads on “an input from a user selecting at least two segments to create a room”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Meruva and Brun before them, to modify the master slave system for the areas of multiple spaces to incorporate receiving a request from the user to configure rearranging of the multiple segments of spaces to make up the room, and accordingly, configure distributed control of the room.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve providing flexibility to distribute application functions for the room segment assignments requested by the user (Brun: [0042] “The building automation system may be designed to alter control to account for the change in room configuration.  Configuration flexibility is supported in a way that may minimize the engineering effort when rooms are to be rearranged or used differently.  This flexibility may also benefit initial design of the control program of the building automation.  Using separated segment and room control functions, room configuration may be accounted for with simple assignment or reassignment of the segment control function to a room function.  For example, the separated functions allow a simple reassignment of environmental control equipment from room to room by changing only a room identification for a segment.  The information for operating transfers based on the changed room identification.  The simple change of the room identification allows for online change with a management station without downloading.  This flexible structure allows for flexible distribution of application functions over different automation stations and enables flexible room assignment in general.”).

Meruva and Brun do not explicitly teach: wherein the at least two segments are configured to be evaluated according to a set of rules to determine whether the at least two segments as grouped together are compatible.
Gupta teaches:
wherein the at least two segments are configured to be evaluated according to a set of rules to determine whether the at least two segments as grouped together are compatible. (Gupta: [0007] “According to a first aspect, method for configuring a space within a venue for an event for an organizer via a computerized process is described, said method comprising: entering a data describing the space into a computer system; transforming, by the computer system, the data into a simplified data structure; gathering requirements for a group within the space into the computer system; matching, by the computer system, the requirements to roomlets within the venue; selecting, by the computer system, a set of roomlets to assign to the group that both match the requirements and provide at least one feasible pathway to at least one exterior access; changing the reservation state of the set of roomlets based on the selecting; and generating, by the computer system, a report of the selecting.”; [0073] “In one example diagram (418), there are two groups. One group is illustrated with three roomGroups (402, 404; 410; 412, 416) composed of five roomlets where (402, 404) and (412, 416) are each treated as each one roomGroup with their dividing air-wall open. One roomlet (414) is designated to another group. This arrangement is designated as being valid because both groups have exits to the exterior access from all roomlets and roomGroups without having to enter space occupied by another group.”; [0074] “In another example diagram (420), there are two groups. One group is illustrated with three roomGroups (402, 404; 410, 412; 416) where (402, 404) and (412, 410) are each treated as one roomGroup with their air-wall open. One roomlet (414) is designated to another group. This arrangement is designated as being invalid because both groups do not have exits to the exterior access from all roomGroups without having to enter space occupied by another group.”) [The set of roomlets reads on “the at least two segments”. The combination of the requirements and the exterior access requirement reads on “a set of rules”. The group formed by the set of roomlets matching the requirements and providing at least one feasible pathway to at least one exterior access or being valid reads on “to determine whether the at least two segments as grouped together are compatible”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Meruva, Brun and Gupta before them, to modify the grouping of segments/spaces to form the larger space/room to incorporate matching the requirements to the segments assigned to the group.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve proper selecting of the segments to ensure the grouping of the segments will meet the requirements (Gupta: [0002] “The present disclosure relates to venue management. More particularly, it relates to methods and systems for selecting and configuring venue space for venues given organizer specifications and venue space requests.”).

Regarding claim 2, Meruva, Brun and Gupta teach all the features of claim 1.
Meruva further teaches:
wherein the environmental control equipment includes one or more of light, blind, or heating, ventilation, and air conditioning (HVAC). (Meruva: [0029] “In another approach, one master may have several slaves.  In more complex application types, there may be different control domains like HVAC, Lighting and Sunblind.”)

Regarding claim 3, Meruva, Brun and Gupta teach all the features of claim 1.
Meruva further teaches:
wherein a master segment setting object and a slave segment setting object share at least one setting associated with the environmental control equipment. (Meruva: [0037] “A wall module setpoint input point 58 may have a wall module setpoint signal provided as indicted by symbol 61 providing the signal, and symbol 62 as consuming the wall module setpoint signal that goes through a LAST WINS algorithm 67 and a zone wall module setpoint virtual point 68 (for supervisor) as a local wall module setpoint at cool-heat logic module 66.”) [The wall module for the master reads on “a master segment setting object”, and the wall module for the slave reads on “a slave segment setting object”. Both wall mounts are used for setting a set point, with LAST WINS algorithm, which reads on “share at least one setting associated with the environmental control equipment”.]

Regarding claim 4, Meruva, Brun and Gupta teach all the features of claim 1.
Meruva further teaches:
wherein the master segment output object distributes the output to the slave segment output object. (Meruva: Abstract, figure 3 “An automatic master slave system and approach for coordinated control of a parameter, for example, a heating, ventilation and air conditioning condition, in an area of multiple spaces controlled by room controllers.”) [See the outputs of the Master Logic getting distributed to IO Zone Output Points 34, 42 and 44, as illustrated in figure 3.]

Regarding claim 5, Meruva, Brun and Gupta teach all the features of claim 1.
Meruva further teaches:
wherein the master segment input object combines physical inputs from the master and slave segments using an algorithm. (Meruva: [0028] “For example, there may be an average value of room temperature received from different temperature sensors.”; [0036] “FIG. 4 is a diagram of fan coil unit controllers 51 and 52 that may illustrate a master-slave principle.  Controller 51 may have an IO zone 53 and a master zone 54.  Controller 52 may have an IO zone 55 and a master zone 56.  A room temperature input point 57 may have a room temperature signal provided as indicated by symbol 59 providing the signal, and symbol 62 as consuming the room temperature signal that goes through an AVERAGE algorithm 64 and a zone room temperature virtual point 65 (for a supervisor), and as a local room temperature to a cool-heat logic module 66.”)

Regarding claim 6, Meruva, Brun and Gupta teach all the features of claim 1.
Meruva further teaches:
wherein the physical inputs comprise push buttons, sensors, or a combination thereof. (Meruva: [0028] “For example, there may be an average value of room temperature received from different temperature sensors.”)

Regarding claim 7, Meruva, Brun and Gupta teach all the features of claim 1.
Meruva further teaches:
where the at least two segments are both capable of being the master segment. (Meruva: [0059], figure 1 “A signal from the sensor may go to the controllers of the larger space which selects one controller to be a master and a remaining one or more controllers to be slaves.”) [See the two segments 11 and 12, and corresponding master controllers 13 and 15, as illustrated in figure 1.]

Regarding claim 8, Meruva, Brun and Gupta teach all the features of claim 1.
Meruva further teaches:
wherein the slave segment does not include a segment control object. (Meruva: Figure 3) [See the heating valve control from Master Logic directly controlling the heating valve of the IO Zone, bypassing IO Logic, as illustrated in figure 3, which reads on “does not include a segment control object”.]

Regarding claim 9, Meruva teaches:
A method of reconfiguring a room within an area in building automation comprising: (Meruva: Abstract “An automatic master slave system and approach for coordinated control of a parameter, for example, a heating, ventilation and air conditioning condition, in an area of multiple spaces controlled by room controllers.  Changing a layout of a zone/area in a building such as moving, adding or removing a door, increasing or splitting size of a room through movable walls, or by permanently removing partitions, changing offices to a conference room or vice versa, may occur.  A size of a room may be altered within minutes, according to customer demand.  For instance, rooms may be converted into a single room by removing partitions.  The controllers that were controlling temperatures of the rooms independently earlier, may convert automatically into a master-slave configuration and now work together to control a larger room.  If the large room is split into multiple rooms, the controllers may automatically revert to their previous configuration.”; )
receiving … request to reconfigure a room within an area in a building, the user request comprising selection of at least two segments from a plurality of segments that comprise the area, (Meruva: [0030] “In still another approach, a plant instance of a controller may detect changes in the zone through sensors connected to it.  For example, a slave may detect that a room partition has been removed based on a switch sensor, and recognize that it should be acting as a slave from now on registering itself with the master.  When the room partition is closed, it may detect again a switch contact position and de-register from the master to work as an independent master.  As a control application may detect and make necessary changes automatically, and a field technician or building operator does not necessarily have to make any explicit configuration.”; [0066] “An approach for master-slave configuring may incorporate combining two or more spaces, each space having at least one controller, into one or more resulting spaces, selecting one controller of each resulting space as a master, and connecting remaining one or more controllers of each resulting space as slaves to the master.  The combining the two or more spaces into the one or more resulting spaces may be detected by a sensor.  A signal from the sensor detecting the combining the two or more spaces may go to an interface circuit connected to controllers of a resulting space to automatically implement selecting a controller of each resulting space as a master and configuring remaining one or more controllers of each resulting space as slaves of the master.”) [The switch contact or sensor detection reads on the “request” and user opening or closing the partition reads on “the user request”, and the signal from the switch contact or the sensor going to the interface reads on the interface “receiving”. The two or more spaces read on “at least two segments”, and the resulting space reads on “a room”, and all of the spaces in the building reads on “an area”.]
wherein the selected segments each comprise at least one environmental control equipment, (Meruva: [0024] “In the solution, every controller application instance may be responsible to control the temperature of a zone in the building, when many zones make up a room.”; [0033], figure 3 “FIG. 3 is a diagram of fan coil unit controller 21 that may illustrate a controller application principle.  An IO zone 22 may have an input point 23 for room temperature and an input point 24 for a setpoint.”; [0035] “A heating valve signal may be provided at symbol 32 from master logic module 25 to an output point 34 via symbol 33 in IO zone 22.  A fan signal may be provided at symbol 35 from module 25 to a symbol 36 that consumes the signal for IO logic module 37.  A re-heater signal may be provided at symbol 38 from module 25 to a symbol 39 that consumes the signal for IO logic module 37.  From logic module 37, the fan signal may be consumed by symbol 41 at output point 42.  Also from module 37, the re-heater signal may be consumed by symbol 43 at output point 44.”) [The heating valves, fans, and re-heaters read on “at least one environmental control equipment”, and each zone having its own specific heating valve, fan, and re-heater reads on “the selected segments each comprise …”.]
wherein the selected segments comprise one segment that is a master segment and at least one segment that is a slave segment; (Meruva: [0030] “In still another approach, a plant instance of a controller may detect changes in the zone through sensors connected to it.  For example, a slave may detect that a room partition has been removed based on a switch sensor, and recognize that it should be acting as a slave from now on registering itself with the master.  When the room partition is closed, it may detect again a switch contact position and de-register from the master to work as an independent master.  As a control application may detect and make necessary changes automatically, and a field technician or building operator does not necessarily have to make any explicit configuration.”; [0066] “An approach for master-slave configuring may incorporate combining two or more spaces, each space having at least one controller, into one or more resulting spaces, selecting one controller of each resulting space as a master, and connecting remaining one or more controllers of each resulting space as slaves to the master.  The combining the two or more spaces into the one or more resulting spaces may be detected by a sensor.  A signal from the sensor detecting the combining the two or more spaces may go to an interface circuit connected to controllers of a resulting space to automatically implement selecting a controller of each resulting space as a master and configuring remaining one or more controllers of each resulting space as slaves of the master.”)
responsive to the user request, reconfiguring the room by: combining physical inputs associated with the master and slave segments into a single input; (Meruva: [0028], figure 3 “For example, there may be an average value of room temperature received from different temperature sensors.”; [0036], figure 4 “FIG. 4 is a diagram of fan coil unit controllers 51 and 52 that may illustrate a master-slave principle.  Controller 51 may have an IO zone 53 and a master zone 54.  Controller 52 may have an IO zone 55 and a master zone 56.  A room temperature input point 57 may have a room temperature signal provided as indicated by symbol 59 providing the signal, and symbol 62 as consuming the room temperature signal that goes through an AVERAGE algorithm 64 and a zone room temperature virtual point 65 (for a supervisor), and as a local room temperature to a cool-heat logic module 66.”; [0040], figure 4 “Controller 52 may have an IO zone 55 and a master zone 56.  A room temperature input point 97 may have a room temperature signal provided as indicated by symbol 98 providing the signal, and symbol 102 as consuming the room temperature signal that goes through an AVERAGE algorithm 104 and a zone room temperature virtual point 105 (for a supervisor), and as a local room temperature to a cool-heat logic module 106.”) [The temperature sensors that provide room temp inputs read on “physical inputs”. See room temp inputs being combined and providing “a single input” by averaging, as illustrated in figures 3-4.]
distributing output from a control program in the master segment to the at least one slave segment; and (Meruva: Abstract, figure 3 “An automatic master slave system and approach for coordinated control of a parameter, for example, a heating, ventilation and air conditioning condition, in an area of multiple spaces controlled by room controllers.”) [See output of the Master Logic getting distributed to IO Zone Output Points 34, 42 and 44, as illustrated in figure 3.] (Meruva: [0018] “The present system and approach may incorporate one or more processors, computers, controllers, user interfaces, wireless and/or wire connections, and/or the like, in an implementation described and/or shown herein.”; [0027] “After the learning phase, the master and slave may start exchanging information based on a change of value or defined periodicity, and execute its application logic.”) [The application logic being executed reads on “the control program”.]
combining settings between the master segment and the at least one slave segment, (Meruva: [0037] “A wall module setpoint input point 58 may have a wall module setpoint signal provided as indicted by symbol 61 providing the signal, and symbol 62 as consuming the wall module setpoint signal that goes through a LAST WINS algorithm 67 and a zone wall module setpoint virtual point 68 (for supervisor) as a local wall module setpoint at cool-heat logic module 66.”) [The master and slave wall mounts are used for setting a set point, with LAST WINS algorithm, which reads on “combining settings between …”.]
wherein the reconfiguring implements a … control of the environmental control equipment in the master and slave segments. (Meruva: Figures 3-5) [See distributed control of individual controllers and also as combined controllers, as illustrated figures 3-5, which reads on “a … control …”.]

Meruva does not explicitly teach: receiving from a user interface a user request to reconfigure a room within an area in a building; determining, based on a set of rules, that the room is reconfigurable according to the user request, including determining whether two or more of the selected segments as grouped together are compatible; and wherein the reconfiguring implements a distributed control of the environmental control equipment in the master and slave segments.
Brun teaches:
receiving from a user interface a user request to reconfigure a room within an area in a building; (Brun: [0009] “In one embodiment, the interface comprises a user interface and wherein the input comprises a user dragging graphics of the segments to graphics of the rooms or the user assigning the room identifier to the segments.”; [0017] “In one embodiment, the interface comprises a management station configured to reassign the linking of one of the segments to another of the rooms, and wherein the one or more controllers are configured to operate with the room and segment objects with the reassigned linking and without downloading a control program from the management station to the one or more controllers.”; [0089] “In an online embodiment, the user may change linking using the user interface 34 of the controller 26.  While a workstation is generally used to make modifications and/or changes to one or more of the various components of the building automation system, a field panel may also be operative to enable modifications and/or changes.  Since only limited input in the form of changing a room identifier may be needed, limited user interfaces may be used to make the change.  For example, the user selects a room segment and enters a room identifier.  As another example, the user selects a room and selects one or more segments, causing the processor to link the segments 20 with the room 22.  In yet another example, the user drags a graphic of a segment 20 to a room 22, or vice versa.”) [The user dragging the graphics of the segments reads on “a user request”.]
determining, based on a set of rules, that the room is reconfigurable according to the user request … ; and (Wine: column 3 lines 21-26 “For example, the components/connectors of the BCMS enable a space to become "smart" and to intelligently respond to internal and external sensors, environmental information, human requests, scheduled activities such as meetings, etc. to meet the current needs for the interior space of a building as needed, requested or required.”; column 3 lines 54-58 “When a desired change, movement, or update is analyzed and found to be outside or inconsistent with such codes or guidelines, the BCMS can notify those attempting to authorize or institute such change, movement, or update and even refuse to manipulate the affected components accordingly.”) [The codes or the guidelines read on “a set of rules”.]
wherein the reconfiguring implements a distributed control of the environmental control equipment in the master and slave segments. (Brun: [0042] “The simple change of the room identification allows for online change with a management station without downloading.  This flexible structure allows for flexible distribution of application functions over different automation stations and enables flexible room assignment in general.”; [0070] “For each room 22, one of the segment controllers 26 also runs the room control function 30.  Distributed operation on multiple segment controllers 26 may be provided for one or more rooms in other embodiments.”; [0075] “To coordinate the automation and control logic of the different pieces of equipment in every room segment 20, the room function 30 distributes a common device mode and set point for each device to all linked room segments 20 and collects the different device statuses from all segments 20.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Meruva and Brun before them, to modify the master-slave system for the areas of multiple spaces to incorporate receiving a request from the user to configure rearranging of the multiple spaces, and accordingly, configuring the distributed control of the multiple spaces.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve providing flexibility to distribute application functions for various room assignments or arrangements requested by the user (Brun: [0042] “The building automation system may be designed to alter control to account for the change in room configuration.  Configuration flexibility is supported in a way that may minimize the engineering effort when rooms are to be rearranged or used differently.  This flexibility may also benefit initial design of the control program of the building automation.  Using separated segment and room control functions, room configuration may be accounted for with simple assignment or reassignment of the segment control function to a room function.  For example, the separated functions allow a simple reassignment of environmental control equipment from room to room by changing only a room identification for a segment.  The information for operating transfers based on the changed room identification.  The simple change of the room identification allows for online change with a management station without downloading.  This flexible structure allows for flexible distribution of application functions over different automation stations and enables flexible room assignment in general.”).

Meruva and Brun do not explicitly teach: determining, based on a set of rules, that the room is reconfigurable according to the user request, including determining whether two or more of the selected segments as grouped together are compatible.
Gupta teaches:
determining, based on a set of rules, that the room is reconfigurable according to the user request, including determining whether two or more of the selected segments as grouped together are compatible. (Gupta: [0007] “According to a first aspect, method for configuring a space within a venue for an event for an organizer via a computerized process is described, said method comprising: entering a data describing the space into a computer system; transforming, by the computer system, the data into a simplified data structure; gathering requirements for a group within the space into the computer system; matching, by the computer system, the requirements to roomlets within the venue; selecting, by the computer system, a set of roomlets to assign to the group that both match the requirements and provide at least one feasible pathway to at least one exterior access; changing the reservation state of the set of roomlets based on the selecting; and generating, by the computer system, a report of the selecting.”; [0073] “In one example diagram (418), there are two groups. One group is illustrated with three roomGroups (402, 404; 410; 412, 416) composed of five roomlets where (402, 404) and (412, 416) are each treated as each one roomGroup with their dividing air-wall open. One roomlet (414) is designated to another group. This arrangement is designated as being valid because both groups have exits to the exterior access from all roomlets and roomGroups without having to enter space occupied by another group.”; [0074] “In another example diagram (420), there are two groups. One group is illustrated with three roomGroups (402, 404; 410, 412; 416) where (402, 404) and (412, 410) are each treated as one roomGroup with their air-wall open. One roomlet (414) is designated to another group. This arrangement is designated as being invalid because both groups do not have exits to the exterior access from all roomGroups without having to enter space occupied by another group.”) [The set of roomlets reads on “two or more of the selected segments”. The combination of the requirements and the exterior access requirement reads on “a set of rules”. The group formed by the set of roomlets matching the requirements and providing at least one feasible pathway to at least one exterior access or being valid reads on “determining whether two or more of the selected segments as grouped together are compatible”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Meruva, Brun and Gupta before them, to modify the grouping of segments/spaces to form the larger space/room to incorporate matching the requirements to the segments assigned to the group.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve proper selecting of the segments to ensure the grouping of the segments will meet the requirements (Gupta: [0002] “The present disclosure relates to venue management. More particularly, it relates to methods and systems for selecting and configuring venue space for venues given organizer specifications and venue space requests.”).

Regarding claim 12, Meruva, Brun and Gupta teach teach all the features of claim 9.
Meruva further teaches:
wherein each selected segment comprises a segment input object, a segment output object, and a segment setting object, and the master segment further comprises a segment control object that includes the control program. (Meruva: Figure 3) [The Input Point room temp 23 reads on “a segment input object”, the Input Point set point 24 reads on “a segment setting object”, any one of the Output Points 34, 42 or 44 reads on a segment output object, and the Master Logic for the IO zone reads on “the master segment further comprises a segment control object”.]

Regarding claim 13, Meruva, Brun and Gupta teach all the features of claims 9 and 12.
Meruva further teaches:
wherein the combining of the physical inputs into the single input is via the master segment input object. (Meruva: Figures 3-4) [See Inputs getting applied algorithm of “AVERAGE” or “LAST WINS” to become the single inputs in Master Zone/Logic, as illustrated in figures 3-4.]

Regarding claim 14, Meruva, Brun and Gupta teach all the features of claims 9 and 12-13.
Meruva further teaches:
wherein the combining is based on an algorithm. (Meruva: [0036] FIG. 4 is a diagram of fan coil unit controllers 51 and 52 that may illustrate a master-slave principle.  Controller 51 may have an IO zone 53 and a master zone 54.  Controller 52 may have an IO zone 55 and a master zone 56.  A room temperature input point 57 may have a room temperature signal provided as indicated by symbol 59 providing the signal, and symbol 62 as consuming the room temperature signal that goes through an AVERAGE algorithm 64 and a zone room temperature virtual point 65 (for a supervisor), and as a local room temperature to a cool-heat logic module 66.”)

Regarding claim 16, Meruva, Brun and Gupta teach all the features of claims 9 and 12-13.
Meruva further teaches:
wherein the algorithm applied is determined by at least one of the environmental control equipment or type of physical input. (Meruva: [0028] “In the present solution, a master application instance may receive values from different slave instances (a slave instance can be part of the same controller or can be from different controllers), and may perform a defined aggregation function (Average, Min, Max, Sum) for virtually all received values and provide a resultant effective data value to all slaves.  For example, there may be an average value of room temperature received from different temperature sensors.”) [The aggregation function for the temperature sensors (“type of physical input”) is the function of average (“the algorithm applied”).]

Regarding claim 17, Meruva, Brun and Gupta teach teach all the features of claims 9 and 12-13.
Meruva further teaches:
wherein the physical inputs include sensors and push buttons. (Meruva: [0028] “In the present solution, a master application instance may receive values from different slave instances (a slave instance can be part of the same controller or can be from different controllers), and may perform a defined aggregation function (Average, Min, Max, Sum) for virtually all received values and provide a resultant effective data value to all slaves.  For example, there may be an average value of room temperature received from different temperature sensors.”) (Meruva: Figure 4) [See the set point inputs 58 and 98 from the Wall Module (WM) with illustration of increase and decrease buttons in figure 4.]

Regarding claim 18, Meruva, Brun and Gupta teach all the features of claims 9 and 12.
Meruva further teaches:
wherein the distributing of output from the control program in the master segment to the at least one slave segment is via the master segment output object and at least one slave segment output object. (Meruva: Figure 3) [See heating valve input role 32 (“the master segment output object”) of the heating valve output from the Master Logic being input to the heating valve output role 33 (“the at least one slave segment output object”), as illustrated in figure 3.]

Regarding claim 19:
The claim recites similar limitations as corresponding claim 9 and is rejected using the same teachings and rationale.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Meruva, in view of Brun, further in view of Gupta, further in view of Atherton et al. (US 2017/0177747 A1), hereinafter ‘Atherton’.
Regarding claim 11, Meruva, Brun and Gupta teach all the features of claim 9.
Gupta further teaches:
wherein the set of rules includes verifying that the selected segments have a matching name, path …. (Gupta: [(Gupta: [0007] “According to a first aspect, method for configuring a space within a venue for an event for an organizer via a computerized process is described, said method comprising: entering a data describing the space into a computer system; transforming, by the computer system, the data into a simplified data structure; gathering requirements for a group within the space into the computer system; matching, by the computer system, the requirements to roomlets within the venue; selecting, by the computer system, a set of roomlets to assign to the group that both match the requirements and provide at least one feasible pathway to at least one exterior access; changing the reservation state of the set of roomlets based on the selecting; and generating, by the computer system, a report of the selecting.”; [0157] “FIG. 28 shows an exemplary report generated after the selection of roomlets for an event for an organizer. (2802) indicates a computer or tablet screen. (2804) indicates organizer and venue related details. (2806) represents the roomlet names, timings, and booking details.”) [The feasible pathway reads on “path”.]
The motivation to combine Meruva, Brun and Gupta, which teach the features of the present claim, as submitted in claim 9, is incorporated herein.

Meruva, Brun and Gupta do not explicitly teach: wherein the set of rules includes verifying that the selected segments have a matching name, path and type.
Atherton teaches:
wherein the set of rules includes verifying that the selected segments have a matching name, path and type. (Atherton: [0019] “Information is received or identified for intended uses of the space by the reconfigurable element system 102.  For example, a user 122 can input information 116 about how the space is to be used, who the intended inhabitants of the space are, or any information relevant to the form or function of the space that is desirable.  The input information 116 can include one or more preferences such as priorities associated with each intended use, form, or function that is specified.  The input information 116 can be specific and include one or more required elements, one or more preferred elements and one or more optional elements.  The input information 116 can include multiple uses of the space, e.g., a live/work loft.  Other information, such as one or more constraints can be received and processed as well.  Constraints are discussed in greater detail below.”; [0022] “The reconfigurable element system 102 evaluates the library of elements 108 to identify elements for inclusion in the space using a reconfigurable element engine 114.  The reconfigurable element engine 114 determines one or more reconfigurable elements 112 that can be included in the space using the identified plan information, identified constraints, and any input information 116 from a user 122 that identifies uses of the space or elements to be included in the space.  The input information 116 can identify, for example, that the space is to be a 700 sq. ft. apartment, and that a user desires a reconfigurable element 112, i.e., a sliding wall, to turn the room from a two room apartment into a studio apartment.  The reconfigurable element system 102 can then access the library of elements 108 to obtain elements that fit within the space and meet the desired use or specified requirement.  For example, a reconfigurable element can be a table that can transition into a bookshelf To effect the transition, the table can include parts that can fold vertically upwards to create a bookshelf.”; [0023] “After identifying the reconfigurable elements 112 for inclusion in a space, the reconfigurable element system 102 uses a configuration engine 118 to place reconfigurable elements 112 and any additional supporting elements in the space.  The configuration engine 118 determines placements of the reconfigurable elements 112 in each of the configurations, e.g., a sliding wall is placed across the middle of a 700 sq. ft. apartment in a first configuration creating two rooms and slid against another wall in a second configuration opening up the apartment.  With some reconfigurable elements 112, the placement of the reconfigurable element in each configuration can be identical.  For example, a reconfigurable element 112 with a first configuration, e.g., a table, and a second configuration, e.g., a bookshelf created by folding internal elements in the table upwards, can have the same placement (e.g., location).”; [0028] “In some implementations the system can ask the user a series of questions and generate plan information.  For example the system can request information related to the size of the space, or the layout desired.  Furthermore, the system can provide candidate plans of spaces, e.g., a candidate plan for a one bedroom apartment, an industrial center, or an office.  A user can then select from the candidate plans, and modify attributes associated with the candidate plans, e.g., an attribute that identifies the square footage of the candidate plan, attributes that identify a shape of the plan, and so on.”; [0041] “The system accesses a library of elements to determine elements that fit the plan information, constraints, and input.  In some implementations the library of elements can be broken up into categories of elements, e.g., different tables can be stored in a table category, and different swimming pools can be stored in a swimming pool category.  Furthermore, within each category the elements can be further categorized by size, or cost of the element.  The library of elements can also store potential use information for each element, e.g., a table can be used for commercial, residential, or industrial uses, and a high-tech assembly device can only be for an industrial use.”) [The categorizing of elements using names, such as table, reads on “a matching name”, the location, placement or layout reads on “path”, and function or the usage reads on “type”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Meruva, Brun, Gupta and Atherton before them, to modify the master slave system for configurable spaces to incorporate determining all of the configurable elements of the spaces in a categorized manner.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for the system to automatically respond to different designs or proposed uses for the spaces with reconfigurable elements including suggestions for locating or configuring the reconfigurable elements to meet one or more of the proposed uses of the spaces (Atherton: [0006] Particular implementations of the subject matter described in this specification can be implemented so as to realize none, one, or more of the following advantages.  A user can input architectural plan information that identifies a plan (such as a floor plan) and proposed uses of the space, and automatically receive different designs for the space that include reconfigurable elements including suggestions for locating or configuring the reconfigurable elements to meet one or more of the proposed uses.  The system can present different designs of the space that accommodate the different configurations of the reconfigurable elements.  A user can therefore quickly determine optimal placements of elements that maximize the usefulness of the space by incorporating reconfigurable elements.”).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Meruva, in view of Brun, further in view of Gupta, further in view of Ackmann et al. (US 2020/0371488 A1), hereinafter ‘Ackmann’.
Regarding claim 15, Meruva, Brun and Gupta teach all the features of claims 9 and 12-14.
Meruva further teaches:
wherein the algorithm is any one of "OR", "AND", average, maximum, minimum, toggle, or algorithm … (Meruva: [0033] “FIG. 3 is a diagram of fan coil unit controller 21 that may illustrate a controller application principle. An IO zone 22 may have an input point 23 for room temperature and an input point 24 for a setpoint. A circle symbol 18 with an outgoing dashed arrow may represent an input role within a zone, in that it provides a signal. A square or diamond symbol 19 with an incoming dashed arrow may represent an output role within a zone, in that it consumes a signal. Symbol 19 as an output role within a zone that consumes a signal should provide a conflict resolution algorithm like AVERAGE, MAX, MIN, LAST WINS, and so forth.”)

Meruva and Brun do not explicitly teach: wherein the algorithm is any one of "OR", "AND", average, maximum, minimum, toggle, or algorithm for people counting across segments.
Ackmann teaches:
wherein the algorithm is any one of "OR", "AND", average, maximum, minimum, toggle, or algorithm for people counting across segments. (Ackmann: [0512] “According to further aspects of the embodiments, acquired controllable devices can be automatically grouped as a single device depending on the type of controllable device.  Configuration App 506, in method step 812, inventories all controllable devices in a room (and does this for all rooms), and combines functions of certain controllable devices.  According to further aspects of the embodiments, Configuration App 506 can use the model numbers of the set of controllable devices assigned to a selected room to determine which functions to group together for that room.  For example, in a room configuration in which multiple occupancy sensors overlap to cover the room, Configuration App 506 can recognize that multiple occupancy sensors are assigned to the same room, and can automatically combine the functions of those occupancy sensors into a single virtual device.  According to aspects of the embodiments, this action can occur without notice to the users such that Configuration App 506 will logically OR the occupancy sensor for occupancy (if any one shows an occupant, the entire room is designated as being occupied) and logical NAND for vacancy (such that unless all sensors show vacancy, the room remains designated as being occupied).”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Meruva, Brun, Gupta and Ackmann before them, to modify the master slave system for configurable spaces to incorporate logically determining occupancy based on all available occupancy sensors depending on the space configurations.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve the occupancy determination when multiple occupancy sensors, as a result of combining spaces, are present in the combined space (Ackmann: [0512] “According to further aspects of the embodiments, acquired controllable devices can be automatically grouped as a single device depending on the type of controllable device.  Configuration App 506, in method step 812, inventories all controllable devices in a room (and does this for all rooms), and combines functions of certain controllable devices.  According to further aspects of the embodiments, Configuration App 506 can use the model numbers of the set of controllable devices assigned to a selected room to determine which functions to group together for that room.”).


Claims 20-31 are rejected under 35 U.S.C. 103 as being unpatentable over Meruva, in view of Brun.

Regarding claim 20, Meruva teaches:
A method for zoning segments in building automation, comprising: (Meruva: Abstract “An automatic master slave system and approach for coordinated control of a parameter, for example, a heating, ventilation and air conditioning condition, in an area of multiple spaces controlled by room controllers.  Changing a layout of a zone/area in a building such as moving, adding or removing a door, increasing or splitting size of a room through movable walls, or by permanently removing partitions, changing offices to a conference room or vice versa, may occur.  A size of a room may be altered within minutes, according to customer demand.  For instance, rooms may be converted into a single room by removing partitions.  The controllers that were controlling temperatures of the rooms independently earlier, may convert automatically into a master-slave configuration and now work together to control a larger room.  If the large room is split into multiple rooms, the controllers may automatically revert to their previous configuration.”)
receiving … request to group together at least a first segment and a second segment in a first zone, (Meruva: [0030] “In still another approach, a plant instance of a controller may detect changes in the zone through sensors connected to it.  For example, a slave may detect that a room partition has been removed based on a switch sensor, and recognize that it should be acting as a slave from now on registering itself with the master.  When the room partition is closed, it may detect again a switch contact position and de-register from the master to work as an independent master.  As a control application may detect and make necessary changes automatically, and a field technician or building operator does not necessarily have to make any explicit configuration.”; [0066] “An approach for master-slave configuring may incorporate combining two or more spaces, each space having at least one controller, into one or more resulting spaces, selecting one controller of each resulting space as a master, and connecting remaining one or more controllers of each resulting space as slaves to the master.  The combining the two or more spaces into the one or more resulting spaces may be detected by a sensor.  A signal from the sensor detecting the combining the two or more spaces may go to an interface circuit connected to controllers of a resulting space to automatically implement selecting a controller of each resulting space as a master and configuring remaining one or more controllers of each resulting space as slaves of the master.”) [The switch contact or sensor detection reads on the “request”, and the signal from the switch contact or the sensor going to the interface reads on the interface “receiving”. The two or more spaces read on “at least a first segment and a second segment”, and the resulting space reads on “a first zone”.]
wherein the first and second segments each include both (i) at least one environmental control equipment and (ii) a set of objects, and further wherein the first segment is a master segment including a control program for controlling an environmental control equipment; (Meruva: [0024] “In the solution, every controller application instance may be responsible to control the temperature of a zone in the building, when many zones make up a room.”; [0033], figure 3 “FIG. 3 is a diagram of fan coil unit controller 21 that may illustrate a controller application principle.  An IO zone 22 may have an input point 23 for room temperature and an input point 24 for a setpoint.”; [0035] “A heating valve signal may be provided at symbol 32 from master logic module 25 to an output point 34 via symbol 33 in IO zone 22.  A fan signal may be provided at symbol 35 from module 25 to a symbol 36 that consumes the signal for IO logic module 37.  A re-heater signal may be provided at symbol 38 from module 25 to a symbol 39 that consumes the signal for IO logic module 37.  From logic module 37, the fan signal may be consumed by symbol 41 at output point 42.  Also from module 37, the re-heater signal may be consumed by symbol 43 at output point 44.”; [0066] “An approach for master-slave configuring may incorporate combining two or more spaces, each space having at least one controller, into one or more resulting spaces, selecting one controller of each resulting space as a master, and connecting remaining one or more controllers of each resulting space as slaves to the master.  The combining the two or more spaces into the one or more resulting spaces may be detected by a sensor.  A signal from the sensor detecting the combining the two or more spaces may go to an interface circuit connected to controllers of a resulting space to automatically implement selecting a controller of each resulting space as a master and configuring remaining one or more controllers of each resulting space as slaves of the master.”) [The heating valves, fans, and re-heaters read on “at least one environmental control equipment”, and each zone having its own specific heating valve, fan, and re-heater reads on “the first and second segments each include …”. The objects for Master or for IO Zone, as illustrated in figure 3, read on “a set of objects”.] (Meruva: [0018] “The present system and approach may incorporate one or more processors, computers, controllers, user interfaces, wireless and/or wire connections, and/or the like, in an implementation described and/or shown herein.”; [0024] “In the solution, every controller application instance may be responsible to control the temperature of a zone in the building, when many zones make up a room.”; [0027] “After the learning phase, the master and slave may start exchanging information based on a change of value or defined periodicity, and execute its application logic.”; [0031], figure 1 “FIG. 1 is a diagram of a conference room 11 and a conference room 12.  Rooms 11 and 12 may have a movable partition 17 separating them.  Room 11 may be temperature controlled by FCU controllers 13 and 14.  Controller 13 may be a master controller and controller 14 may be a slave controller.  The temperature of room 12 may be controlled by FCU controllers 15 and 16.  Controller 15 may be a master controller and controller 16 may be a slave controller.”) [The application logic being executed reads on “a control program”.] 
verifying the user request using one or more rules; and (Meruva: [0030] In still another approach, a plant instance of a controller may detect changes in the zone through sensors connected to it.  For example, a slave may detect that a room partition has been removed based on a switch sensor, and recognize that it should be acting as a slave from now on registering itself with the master.  When the room partition is closed, it may detect again a switch contact position and de-register from the master to work as an independent master.  As a control application may detect and make necessary changes automatically, and a field technician or building operator does not necessarily have to make any explicit configuration.”) [Removing/opening or closing act of the partition reads on “the user request”, and control application detecting such act through a switch/sensor input and automatically making changes reads on “verifying … using one or more rules”.]
… create the first zone within which the control program of the master segment provides a synchronized control of the environmental control equipment associated with the master segment and the second segment. (Meruva: Abstract, figures 3-4 “An automatic master slave system and approach for coordinated control of a parameter, for example, a heating, ventilation and air conditioning condition, in an area of multiple spaces controlled by room controllers.”; [0036] “FIG. 4 is a diagram of fan coil unit controllers 51 and 52 that may illustrate a master-slave principle.  Controller 51 may have an IO zone 53 and a master zone 54.  Controller 52 may have an IO zone 55 and a master zone 56.  A room temperature input point 57 may have a room temperature signal provided as indicated by symbol 59 providing the signal, and symbol 62 as consuming the room temperature signal that goes through an AVERAGE algorithm 64 and a zone room temperature virtual point 65 (for a supervisor), and as a local room temperature to a cool-heat logic module 66.”; [0040], figure 4 “Controller 52 may have an IO zone 55 and a master zone 56.  A room temperature input point 97 may have a room temperature signal provided as indicated by symbol 98 providing the signal, and symbol 102 as consuming the room temperature signal that goes through an AVERAGE algorithm 104 and a zone room temperature virtual point 105 (for a supervisor), and as a local room temperature to a cool-heat logic module 106.”) [The coordinated control of the area reads on “a synchronized control” of the “environmental control equipment associated with the master segment and the second segment”, as illustrated in figures 3-4.]

Meruva does not explicitly teach: receiving a user request to group together at least a first segment and a second segment in a first zone; and automatically linking each object in the master segment to the corresponding object in the second segment to create the first zone within which the control program of the master segment provides a synchronized control of the environmental control equipment associated with the master segment and the second segment.
Brun teaches:
receiving a user request to group together at least a first segment and a second segment in a first zone; and (Brun: [0009] “In one embodiment, the interface comprises a user interface and wherein the input comprises a user dragging graphics of the segments to graphics of the rooms or the user assigning the room identifier to the segments.”; [0017] “In one embodiment, the interface comprises a management station configured to reassign the linking of one of the segments to another of the rooms, and wherein the one or more controllers are configured to operate with the room and segment objects with the reassigned linking and without downloading a control program from the management station to the one or more controllers.”; [0089] “In an online embodiment, the user may change linking using the user interface 34 of the controller 26.  While a workstation is generally used to make modifications and/or changes to one or more of the various components of the building automation system, a field panel may also be operative to enable modifications and/or changes.  Since only limited input in the form of changing a room identifier may be needed, limited user interfaces may be used to make the change.  For example, the user selects a room segment and enters a room identifier.  As another example, the user selects a room and selects one or more segments, causing the processor to link the segments 20 with the room 22.  In yet another example, the user drags a graphic of a segment 20 to a room 22, or vice versa.”) [The user dragging the graphics of the segments reads on “a user request”.]
automatically linking each object in the master segment to the corresponding object in the second segment to create the first zone within which the control program of the master segment provides a synchronized control of the environmental control equipment associated with the master segment and the second segment. (Brun: [0074] “Other grouping may be provided, such as grouping different objects for implementing the room and segment control functions.  As shown in FIGS. 4A and 4B, a group master object 52 may be used to implement linking of objects.  The group master object 52 has a group category identifier and a group number identifier.  The category identifier is used to differentiate groups between independent application or control program domains, such as set point control groups, occupancy driven control groups, HVAC control groups, and lighting control groups.  The group number identifier is used to group objects.  The group master object 52 may be operatively connected to the respective segment area objects 54 and is configured to exchange common data corresponding to the group of the building automation objects that have the same group category identifier and the same group number as the group master object 52.  The grouping of segments 20 with a room 22 may alternatively use the group master object 52, such as linking by all objects in the segment and room control functions 28, 30 with a same group number identifier.  The grouping is the same grouping and same mechanism used to connect room segments to rooms.  The assignment of room masters to room segment members is used for the linking and the data transfer goes then via this group link.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Meruva and Brun before them, to modify the master slave system for the areas of multiple spaces to incorporate receiving a request from the user to configure rearranging of the multiple spaces, and accordingly, configure distributed control of the multiple spaces.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve providing flexibility to distribute application functions for the room assignments requested by the user (Brun: [0042] “The building automation system may be designed to alter control to account for the change in room configuration.  Configuration flexibility is supported in a way that may minimize the engineering effort when rooms are to be rearranged or used differently.  This flexibility may also benefit initial design of the control program of the building automation.  Using separated segment and room control functions, room configuration may be accounted for with simple assignment or reassignment of the segment control function to a room function.  For example, the separated functions allow a simple reassignment of environmental control equipment from room to room by changing only a room identification for a segment.  The information for operating transfers based on the changed room identification.  The simple change of the room identification allows for online change with a management station without downloading.  This flexible structure allows for flexible distribution of application functions over different automation stations and enables flexible room assignment in general.”).

Regarding claim 21, Meruva and Brun teach all the features of claim 20.
Meruva further teaches:
wherein the set of objects includes a segment input, a segment setting and a segment output. (Meruva: Figure 3) [The Input Point room temp 23 reads on “a segment input object”, the Input Point set point 24 reads on “a segment setting object”, any one of the Output Points 34, 42 or 44 reads on a segment output object, and the Master Logic for the IO zone reads on “a segment control object”.] (Meruva: [0018] “The present system and approach may incorporate one or more processors, computers, controllers, user interfaces, wireless and/or wire connections, and/or the like, in an implementation described and/or shown herein.”; [0027] “After the learning phase, the master and slave may start exchanging information based on a change of value or defined periodicity, and execute its application logic.”) [The application logic being executed reads on “executing a control program”.]

Regarding claim 22, Meruva and Brun teach all the features of claims 20-21.
Brun further teaches:
wherein the one or more rules includes a rule that each of the segment input, segment setting, and segment output of the master segment be of the same type and have the same name and path as the corresponding segment input, segment setting and segment output of the second segment. (Brun: [0074] “Other grouping may be provided, such as grouping different objects for implementing the room and segment control functions.  As shown in FIGS. 4A and 4B, a group master object 52 may be used to implement linking of objects.  The group master object 52 has a group category identifier and a group number identifier.  The category identifier is used to differentiate groups between independent application or control program domains, such as set point control groups, occupancy driven control groups, HVAC control groups, and lighting control groups.  The group number identifier is used to group objects.  The group master object 52 may be operatively connected to the respective segment area objects 54 and is configured to exchange common data corresponding to the group of the building automation objects that have the same group category identifier and the same group number as the group master object 52.  The grouping of segments 20 with a room 22 may alternatively use the group master object 52, such as linking by all objects in the segment and room control functions 28, 30 with a same group number identifier.  The grouping is the same grouping and same mechanism used to connect room segments to rooms.  The assignment of room masters to room segment members is used for the linking and the data transfer goes then via this group link.”) [The grouping based on identifier reads on “a rule”.]
The motivation to combine Meruva and Brun, which teach the features of the present claim, as submitted in claim 20, is incorporated herein. 

Regarding claim 23, Meruva and Brun teach all the features of claims 20-21.
Meruva further teaches:
providing to the control program of the master segment a calculated input value representative of any physical input and settings associated with the master segment and the second segment. (Meruva: [0028] “For example, there may be an average value of room temperature received from different temperature sensors.”; [0036] “FIG. 4 is a diagram of fan coil unit controllers 51 and 52 that may illustrate a master-slave principle.  Controller 51 may have an IO zone 53 and a master zone 54.  Controller 52 may have an IO zone 55 and a master zone 56.  A room temperature input point 57 may have a room temperature signal provided as indicated by symbol 59 providing the signal, and symbol 62 as consuming the room temperature signal that goes through an AVERAGE algorithm 64 and a zone room temperature virtual point 65 (for a supervisor), and as a local room temperature to a cool-heat logic module 66.”; [0037] “A wall module setpoint input point 58 may have a wall module setpoint signal provided as indicted by symbol 61 providing the signal, and symbol 62 as consuming the wall module setpoint signal that goes through a LAST WINS algorithm 67 and a zone wall module setpoint virtual point 68 (for supervisor) as a local wall module setpoint at cool-heat logic module 66.”; [0040], figure 4 “Controller 52 may have an IO zone 55 and a master zone 56.  A room temperature input point 97 may have a room temperature signal provided as indicated by symbol 98 providing the signal, and symbol 102 as consuming the room temperature signal that goes through an AVERAGE algorithm 104 and a zone room temperature virtual point 105 (for a supervisor), and as a local room temperature to a cool-heat logic module 106.”) [The temperature sensors that provide room temp inputs read on “physical inputs”. The room temp inputs and set points being combined read on “a calculated input value representative of any physical input and settings …”, as illustrated in figures 3-4.]

Regarding claim 24, Meruva and Brun teach all the features of claims 20-21 and 23.
Meruva further teaches:
providing an output value of the control program to the segment outputs in the master and second segments. (Meruva: Figure 3) [See heating valve input role 32 (“the master segment output object”) of the heating valve output (“an output value”) from the Master Logic also being input to the heating valve output role 33 (“the at least one slave segment output object”), as illustrated in figure 3.]

Regarding claim 25, Meruva and Brun teach all the features of claim 20.
Meruva further teaches:
wherein the environmental control equipment includes one of light, blind or heating, ventilation and air conditioning (HVAC). (Meruva: [0029] “In another approach, one master may have several slaves.  In more complex application types, there may be different control domains like HVAC, Lighting and Sunblind.”)

Regarding claim 26, Meruva and Brun teach all the features of claim 20.
Meruva further teaches:
receiving … request to add a new segment to the first zone, and (Meruva: [0030] “In still another approach, a plant instance of a controller may detect changes in the zone through sensors connected to it.  For example, a slave may detect that a room partition has been removed based on a switch sensor, and recognize that it should be acting as a slave from now on registering itself with the master.  When the room partition is closed, it may detect again a switch contact position and de-register from the master to work as an independent master.  As a control application may detect and make necessary changes automatically, and a field technician or building operator does not necessarily have to make any explicit configuration.”; [0066] “An approach for master-slave configuring may incorporate combining two or more spaces, each space having at least one controller, into one or more resulting spaces, selecting one controller of each resulting space as a master, and connecting remaining one or more controllers of each resulting space as slaves to the master.  The combining the two or more spaces into the one or more resulting spaces may be detected by a sensor.  A signal from the sensor detecting the combining the two or more spaces may go to an interface circuit connected to controllers of a resulting space to automatically implement selecting a controller of each resulting space as a master and configuring remaining one or more controllers of each resulting space as slaves of the master.”) [The switch contact or sensor detection reads on the “request”, and the signal from the switch contact or the sensor going to the interface reads on the interface “receiving”. The third combined space of the two or more spaces reads on “a new segment”.]
in response to the user request: verifying the user request using one or more rules, (Meruva: [0030] In still another approach, a plant instance of a controller may detect 
changes in the zone through sensors connected to it.  For example, a slave may detect that a room partition has been removed based on a switch sensor, and recognize that it should be acting as a slave from now on registering itself with the master.  When the room partition is closed, it may detect again a switch contact position and de-register from the master to work as an independent master.  As a control application may detect and make necessary changes automatically, and a field technician or building operator does not necessarily have to make any explicit configuration.”) [Removing/opening or closing act of the partition reads on “the user request”, and control application detecting such act through a switch/sensor input and automatically making changes reads on “verifying … using one or more rules”.]
wherein within the first zone the control program of the master segment provides a synchronized control of the environmental control equipment of the existing segments and the new segment. (Meruva: Abstract, figures 3-4 “An automatic master slave system and approach for coordinated control of a parameter, for example, a heating, ventilation and air conditioning condition, in an area of multiple spaces controlled by room controllers.”; [0036] “FIG. 4 is a diagram of fan coil unit controllers 51 and 52 that may illustrate a master-slave principle.  Controller 51 may have an IO zone 53 and a master zone 54.  Controller 52 may have an IO zone 55 and a master zone 56.  A room temperature input point 57 may have a room temperature signal provided as indicated by symbol 59 providing the signal, and symbol 62 as consuming the room temperature signal that goes through an AVERAGE algorithm 64 and a zone room temperature virtual point 65 (for a supervisor), and as a local room temperature to a cool-heat logic module 66.”; [0040], figure 4 “Controller 52 may have an IO zone 55 and a master zone 56.  A room temperature input point 97 may have a room temperature signal provided as indicated by symbol 98 providing the signal, and symbol 102 as consuming the room temperature signal that goes through an AVERAGE algorithm 104 and a zone room temperature virtual point 105 (for a supervisor), and as a local room temperature to a cool-heat logic module 106.”)

Meruva does not explicitly teach: receiving a user request to add a new segment to the first zone, wherein the one or more rules includes a rule that each object in the new segment has the same type and path as the corresponding object in the existing segments in the first zone; and automatically linking each object in the new segment to the corresponding object in the master segment.
Brun teaches:
receiving a user request to add a new segment to the first zone, (Brun: [0102] “In act 34, the linking is changed.  One or more segment functions are shifted to link to one or more different room functions.  For example, one segment function is shifted from an original room function to a different room function.”; [0104] “Any mechanism for change may be used.  For example, a processor automatically causes the change.  As another example, a user inputs the change in a user interface, such as by dragging a graphic for a segment identifier and/or corresponding equipment to a graphic for the different room.  This disconnects or ungroups the segment function from the original room and groups the segment function with the control function for the different room.  The label in the objects for the control functions is altered to the new linking.”)
wherein the one or more rules includes a rule that each object in the new segment has the same type and path as the corresponding object in the existing segments in the first zone; and (Brun: [0044] “The floor plan includes a plurality of rooms 22.  The rooms 22 are separated by walls, doors, or other physical or conceptual separators.  Each room 22 is a common space within a building.  Each room 22 may or may not include windows.  Three different sized rooms 22 are shown in the example of FIGS. 1 and 2, but fewer or more numbers of different sizes may be used.  Additional, different, or fewer rooms may be provided.”; [0045] The floor or part of a floor represented by the floor plan is divided into segments 20.  To facilitate a flexible room arrangement, the floor or larger space is partitioned into room segments 20 different than rooms 22.  Neighboring room segments 20 may be combined to form different rooms 22 as the rooms 22 are rearranged over time by adding and removing walls.”) [The rooms being in the common space reads on “the same type”, and the neighboring rooms reads on “path”.]
automatically linking each object in the new segment to the corresponding object in the master segment. (Brun: [0074] “Other grouping may be provided, such as grouping different objects for implementing the room and segment control functions.  As shown in FIGS. 4A and 4B, a group master object 52 may be used to implement linking of objects.  The group master object 52 has a group category identifier and a group number identifier.  The category identifier is used to differentiate groups between independent application or control program domains, such as set point control groups, occupancy driven control groups, HVAC control groups, and lighting control groups.  The group number identifier is used to group objects.  The group master object 52 may be operatively connected to the respective segment area objects 54 and is configured to exchange common data corresponding to the group of the building automation objects that have the same group category identifier and the same group number as the group master object 52.  The grouping of segments 20 with a room 22 may alternatively use the group master object 52, such as linking by all objects in the segment and room control functions 28, 30 with a same group number identifier.  The grouping is the same grouping and same mechanism used to connect room segments to rooms.  The assignment of room masters to room segment members is used for the linking and the data transfer goes then via this group link.”)
The motivation to combine Meruva and Brun, which teach the features of the present claim, as submitted in claim 20, is incorporated herein. 

Regarding claim 27, Meruva and Brun teach all the features of claim 20.
Meruva further teaches:
receiving … request to remove a selected segment from the first zone, and (Meruva: [0030] “In still another approach, a plant instance of a controller may detect changes in the zone through sensors connected to it.  For example, a slave may detect that a room partition has been removed based on a switch sensor, and recognize that it should be acting as a slave from now on registering itself with the master.  When the room partition is closed, it may detect again a switch contact position and de-register from the master to work as an independent master.  As a control application may detect and make necessary changes automatically, and a field technician or building operator does not necessarily have to make any explicit configuration.”)
in response to the user request: severing the link between the selected segment and the existing segments to create a standalone segment. (Meruva: Abstract “If the large room is split into multiple rooms, the controllers may automatically revert to their previous configuration.”)

Meruva does not explicitly teach: receiving a user request to remove a selected segment from the first zone.
Brun teaches:
receiving a user request to remove a selected segment from the first zone. (Brun: [0102] “In act 34, the linking is changed.  One or more segment functions are shifted to link to one or more different room functions.  For example, one segment function is shifted from an original room function to a different room function.”; [0104] “Any mechanism for change may be used.  For example, a processor automatically causes the change.  As another example, a user inputs the change in a user interface, such as by dragging a graphic for a segment identifier and/or corresponding equipment to a graphic for the different room.  This disconnects or ungroups the segment function from the original room and groups the segment function with the control function for the different room.  The label in the objects for the control functions is altered to the new linking.”)
The motivation to combine Meruva and Brun, which teach the features of the present claim, as submitted in claim 20, is incorporated herein. 

Regarding claim 28, Meruva and Brun teach all the features of claim 20.
Brun further teaches:
wherein the first and second segments are stored in one or more room controllers. (Brun: [0018] “Another embodiment provides a method for arranging rooms in building automation, the method comprising: operating first environmental control equipment of a first segment of a floor with a first room control; changing a first value of a first room identifier for the first segment to a second value, the first value linked with the first room control and the second value linked with a second room control, the first room control for a first room of the floor and the second room control for a second room of the floor; and operating, by a controller, the first environmental control equipment of the first segment of the floor with the second room control after the changing and without downloading the second room control to the controller as part of or after the changing.”)
The motivation to combine Meruva and Brun, which teach the features of the present claim, as submitted in claim 20, is incorporated herein. 

Regarding claim 29, Meruva and Brun teach all the features of claims 20 and 28.
Brun further teaches:
wherein the one or more room controllers are hosted by an automation server. (Brun: [0063] “The controllers 26 are configured to provide overall control and monitoring of the building automation system in accordance with any commands.  The controller 26 may operate as a data server that is capable of exchanging data with various elements of the environmental control equipment 24.  As such, the controller 26 may allow access to system data by various applications that may be executed on the controller 26 or other supervisory computers such as a management server or client workstation.”)
The motivation to combine Meruva and Brun, which teach the features of the present claim, as submitted in claim 20, is incorporated herein. 

Regarding claim 30:
The claim recites similar limitations as corresponding claim 20 and is rejected using the same teachings and rationale.

Regarding claim 31:
The claim recites similar limitations as corresponding claim 20 and is rejected using the same teachings and rationale.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W CHOI/            Primary Examiner, Art Unit 2116